Citation Nr: 0924134	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 
1966.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied 
entitlement to service connection for malaria and rheumatoid 
arthritis.  

As will be explained in greater detail below, the claim for 
rheumatoid arthritis was previously denied in November 1972 
and October 1980.  The Veteran did not appeal either decision 
and they became final.  38 C.F.R. § 20.302(a).  The Board 
must first address the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for rheumatoid arthritis because this analysis 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  

In April 2009, the Veteran provided testimony at a 
videoconference hearing before the Board.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed malaria or any residuals of the 
disease.

3.  An October 1980 rating decision confirmed a previous 
denial of the Veteran's claim of entitlement to service 
connection for rheumatoid arthritis.  The Veteran did not 
appeal the decision appeal and it became final.  

4.  The evidence submitted since the October 1980 rating 
decision is cumulative or redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for rheumatoid 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for malaria 
have not been met.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Evidence received since the final October 1980 rating 
determination, wherein the RO confirmed a previous denial of 
a claim of entitlement to service connection for rheumatoid 
arthritis, is not new and material, and the Veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in November 2005, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection and to reopen a previously 
denied claim.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the November 2005 VCAA letter, the Veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, the November 2005 letter informed 
the Veteran of the reason for the prior denials of service 
connection in the November 1972 and October 1980 rating 
decisions.  VA has therefore substantially fulfilled its 
specific duties to notify with regard the Veteran's claim to 
reopen.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  The Veteran testified during his April 
2009 videoconference hearing that he underwent private 
medical treatment for residuals of malaria and arthritis 
shortly after his discharge from active duty service.  He and 
his wife also testified that records were unavailable from 
these private physicians.  Therefore, the Board finds that 
remanding the case to request records of the Veteran's 
private medical treatment would be futile.  38 C.F.R. 
§ 3.159(c)(1).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his 
claims, but has determined that no such examinations or 
opinions are required.  As discussed below, the Board has 
determined that new and material evidence has not been 
submitted to reopen the Veteran's claim for rheumatoid 
arthritis, and VA therefore has no duty to obtain a medical 
examination or opinion.  38 C.F.R. § 3.159(c)(4)(iii) (2008).

With respect to the Veteran's claim for entitlement to 
service connection for malaria, the record contains no 
competent evidence of a current disability.  In fact, during 
his April 2009 videoconference hearing, the Veteran's 
representative also testified that the Veteran had not been 
provided a current diagnosis of this disability.  Therefore, 
a VA examination or medical opinion is not required by the 
VCAA's duty to assist.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeals are thus ready to be considered on 
the merits.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. Service Connection for Malaria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain tropical diseases, such as malaria, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(b). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. 
§ 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service 
connection for malaria. Specifically, he asserts that it was 
the result of ingesting contaminated water while he was 
stationed in Vietnam.  BVA Transcript at 4.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for malaria, there is no 
medical evidence of this condition at any time during or 
after service. 

The service and post-service medical evidence is negative for 
reports of symptoms of malaria.  While the Veteran testified 
during his April 2009 hearing that he was diagnosed and 
treated for malaria during service and had undergone 
treatment for headaches shortly after his discharge, he and 
his representative also testified that he had no current 
residuals of malaria and had not been diagnosed with the 
condition. 

While the Veteran, as a layperson, is competent to describe 
his symptoms of malaria and state when they began, he is not 
competent to render an opinion as to a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Hence, the 
weight of the evidence is against a finding of malaria or any 
current residuals of the disease.

The evidence is therefore against the grant of service 
connection for malaria.  Reasonable doubt does not arise, and 
the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


B. Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The Veteran was denied entitlement to service connection for 
arthritis in a November 1972 unappealed rating decision.  The 
RO determined that the evidence of record, including the 
Veteran's service treatment records, did not establish that 
the Veteran's arthritis was incurred as a result of active 
duty service.  

The Veteran subsequently attempted to reopen his claim for 
entitlement to service connection for arthritis and was 
denied in an unappealed October 1980 rating decision.  The 
evidence added to the record since the November 1972 initial 
denial of his claim included an August 1972 discharge report 
from the Brooklyn VA diagnosing and treating rheumatoid 
arthritis.  At that time, the Veteran reported a one year 
history of joint pain and underwent an excision of the right 
epitrochlear lymph node.  The RO denied the claim as the 
additional evidence of record did not establish that the 
Veteran's disability was incurred or aggravated during active 
service or had manifested to a degree of 10 percent within 
one year from the Veteran's discharge.

The current claim for entitlement to service connection for 
rheumatoid arthritis was received in July 2005.  The medical 
evidence received since the October 1980 denial of the claim 
includes additional records of VA treatment for rheumatoid 
arthritis showing that the Veteran reported a six year 
history of joint pain in March 1977.  In addition, the 
Veteran has submitted an April 2008 letter from a VA 
physician noting that the Veteran underwent treatment with 
him for rheumatoid arthritis between 1979 and 1981.  

The Veteran has also submitted statements and hearing 
testimony contending that his rheumatoid arthritis is 
secondary to malaria.

The Board finds that the evidence added to the record since 
the October 1980 denial of the claim is not new and material 
as it does not raise a reasonable possibility of 
substantiating the Veteran's claim.  

The medical evidence added to the record merely establishes 
that the Veteran received treatment for rheumatoid arthritis 
as early as 1977, more than 10 years after his discharge from 
active duty service.  In does not pertain to a previously 
unestablished element of service connection as it does not 
provide competent evidence of a nexus between the Veteran's 
current disability and his active duty service.

Furthermore, the Veteran's lay statements and hearing 
testimony also do not raise a reasonable possibility of 
substantiating his claim.  While service connection is 
warranted for a disability which is the result of a service-
connected disease or injury under 38 C.F.R. § 3.310 (2008), 
in this case, the Veteran has alleged that his rheumatoid 
arthritis is due to malaria.  As noted above, the Board has 
determined that service connection is not warranted for 
malaria, therefore, service connection on a secondary basis 
for rheumatoid arthritis is not possible.  38 C.F.R. § 3.310.

The Board has considered the other statements of the Veteran 
that have been added to the record, but as they are 
duplicative of previous arguments they are also insufficient 
to establish a reasonable possibility of substantiating the 
claim.  While the Veteran is competent to describe his 
symptoms and state when they began, as a lay person he is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  Therefore, his statements 
regarding the etiology of his rheumatoid arthritis are 
neither new, nor material.  Espiritu, 2 Vet. App. at 492; 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Accordingly, 
reopening of the claim is not in order.


ORDER

Entitlement to service connection for malaria is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for rheumatoid 
arthritis, is not reopened, and the appeal is denied to this 
extent only.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


